Citation Nr: 1342231	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  12-12 830	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to November 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

A left knee disability was not manifested in service; left knee arthritis/DJD was not manifested in the first year following the Veteran's separation from active duty; and the Veteran's current left knee disability is not shown to be related to his service.  


CONCLUSION OF LAW

Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of his claim.  A November 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in March 2010.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (including arthritis), may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a disability there must be evidence of (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  

Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board has reviewed all of the evidence of record (including the Veteran's claims file and Virtual VA), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran's STRs show that in May 1968 he was treated for a left knee strain.  He presented with a swollen and stiff left knee, and reported that pain and swelling began 8 days prior.  X-rays were normal.  He was released to full duty two days later.  No other complaints, treatment, or diagnosis regarding his left knee are noted in the STRs.  On November 1969 service separation examination, the lower extremities were normal on clinical evaluation.  

Postservice treatment records beginning in October 2007 show that upon treatment for gout in his toes the Veteran reported a history of "[left] knee swelling several years ago 40 years ago" which "went away after 1-2 weeks."  January 2010 VA treatment records show that he complained of chronic mild left hip/knee pain due to prior injury, managed with over the counter medication.  

On March 2010 VA examination, the Veteran reported that he had a swollen left knee in boot camp in May 1968.  He stated his current symptoms were swelling and numbness with sharp pain in the popliteal area of the knee.  X-rays of his knees revealed bilateral mild degenerative joint disease (DJD).  The diagnosis was mild arthritis, left knee.  The examiner opined that it "is less likely as not that this veteran's left knee condition is the same as or is a result of left knee strain shown during active duty."  The examiner explained that review of the Veteran's STRs found only one notation of a swollen left knee with stiffness and diagnosis of strained left knee in May 1968, that X-rays taken in May 1968 were normal, and that a November 1969 service separation examination showed normal lower extremities.  The examiner further explained that "there is no information in the medical literature to suggest that a one-time knee strain leads to osteoarthritis."  The examiner also indicated that knee X-rays revealed mild DJD of both knees that was normal for the Veteran's age.  

The Veteran claims that his left knee disability is attributable to a knee injury in service.  He asserts that his claim should be granted because there is evidence of an injury in service and because he has had continuing knee symptoms since then.  

It is not in dispute that the Veteran now has a left knee disability (arthritis/DJD) as such disability has been diagnosed on VA examination (and arthritis is shown on 
X-ray).  It is also not in dispute that he sustained a left knee injury in service.  The Board notes the Veteran's allegation that his knee swelled up and required further treatment in Vietnam, but that there is no record of such treatment because it was by a medic in the field.  While this account is uncorroborated and self-serving, it is not inherently implausible, and cannot be rejected outright, but must be weighed with all the other evidence found against the claim.  What the Veteran must show to substantiate his claim of service connection for a left knee disability (arthritis/DJD) is evidence of a nexus between such disability and the injury in service.  

Arthritis/DJD is not shown to have been manifested in the Veteran's first postservice year.  The Veteran does not allege otherwise.  Therefore, service connection for such disability on a presumptive basis (i.e., for knee arthritis/DJD as a chronic disease under 38 C.F.R. § 3.309(a)) is not warranted.  

The Veteran asserts that his knee has been painful and has limited his function since service, but that he did not seek treatment after discharge because he began work which did not permit him to take time off, and was later told that he could not get VA treatment for his knee because it was not service-connected.  He states that he self-treated with over-the-counter (OTC) medications over the years, but has come to the point that he can no longer treat with OTC pain medications.  The Veteran is competent to observe and report that he has had symptoms of left knee pain since service.  However, the overall evidence weighs against a finding that he has had a chronic left knee disability since service.

First, his statements to that effect are not supported by his STRs, which are silent for any other (i.e., than the May 1968) complaint, treatment, or diagnosis of a left knee disability.  Notably, May 1968 X-rays were normal, and on November 1969 service separation examination his lower extremities were normal.  

Second, an October 2007 VA medical record shows that upon treatment for gout in his toes the Veteran reported a history of "[left] knee swelling several years ago 40 years ago" which "went away after 1-2 weeks."  [emphasis added].  In Rucker v. Brown, 10 Vet. App. 67, 73 (1997), the United States Court of Appeals for Veterans Claims (Court) citing to Federal Rules of Evidence (as guidance, but not governing), observed that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Logically, if the Veteran's left knee symptoms continued since service, as he now claims, he would not have informed his treatment-provider that the complaint went away after a couple of weeks.  

The Veteran's account to the October 2007 VA provider is consistent with the 
May 1968 STRs (which show he had knee pain and swelling for several days prior to seeking treatment and his left knee strain resolved in two days allowing him to return to full duty).  Upon filing his November 2009 claim, the Veteran's report of medical history regarding his left knee had changed.  His more recent assertions that his left knee symptoms have been ongoing since service were not made until after he had initiated the compensation-seeking process and are clearly self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, weighing the Veteran's more recent accounts that his left knee has been symptomatic since service against his earlier report and the overall record which does not support an allegation of continuity of left knee complaints, the Board finds the Veteran's account of continuity not credible.  Having found the Veteran's statements that his left knee symptoms have been continuous since service not credible, the Board finds that service connection for a left knee disability on the basis that it became manifest in service and persisted is not warranted.  

In the absence of continuity of left knee symptoms since ans injury in service, whether or not there is a nexus between his current left knee disability and his injury in service becomes a medical question.  Whether left knee arthritis/DJD may (in the absence of credible evidence of continuity, as here) be related to remote injury in service is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Court).  The Veteran is a layperson and has not presented competent (medical opinion/textual) evidence in support of his theory that his left knee arthritis/DJD is related to service/injury therein.  Consequently, his opinion in this matter is not competent evidence.  

The competent evidence of record that directly addresses the question of whether the Veteran's left knee disability is related to service/injury therein is against his claim.  On March 2010 VA examination, the examiner opined that it "is less likely as not that this veteran's left knee condition is the same as or is a result of left knee strain shown during active duty."  The examiner explained that "there is no information in the medical literature to suggest a one-time knee strain leads to osteoarthritis.  Besides [bilateral] knee series done 2/24/10 revealed mild DJD for both knees - normal for age."  As the VA examiner's opinion cites to clinical data and medical literature (lack of support for the Veteran's theory in such), reflects familiarity with the evidence of record, and points to alternate etiology (the aging process) for the current symptomatology, the Board finds it to be probative evidence.  Because there is no competent evidence to the contrary, the Board finds it persuasive.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against there being a nexus between the Veteran's left knee disability and his service/injury therein, and therefore is against his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Hence, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal must be denied.  


ORDER

The appeal seeking service connection for a left knee disability is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


